Exhibit 10.30







Summary of Director and Executive Officer Compensation Arrangements




In addition to the compensation arrangements filed as other exhibits to this
annual report, Alliance One International, Inc. (the “Company”) has the
following compensation arrangements with its directors and named executive
officers.




Compensation Arrangements for Directors




Directors who are employees of the Company or its subsidiaries or who serve as
paid consultants to the Company are not compensated for their services as
director.   Non-employee directors receive an annual cash retainer paid in
quarterly installments.  As of June 1, 2011, such retainer payments were based
on the following schedule:




Type of Service

Annual Retainer

Board Member

  $50,000

Audit Committee Chair

+ $10,000

Executive Compensation Committee Chair

+ $  7,500

Executive Committee Chair

+ $  5,000

Governance & Nominating Committee Chair

+ $  5,000

Audit Committee Member

+ $12,000

Executive Compensation Committee Member

+ $12,000

Executive Committee Member

+ $  3,000

Governance & Nominating Committee Member

+ $  7,500

Lead Independent Director

+ $10,000




Compensation Arrangements for Named Executive Officers




The board of directors sets the annual base salary for each of the Company’s
chief executive officer, chief financial officer and its three other most highly
compensated executive officers, based on fiscal 2011 total compensation (such
five officers, the “named executive officers”), subject to minimum annual salary
rates of Henry C. Babb, Jr. as set forth in his employment agreement.  As of
June 1, 2011, the annual base salary rates for the named executive officers were
as follows:




Named Executive Officer

Base Salary

Mark W. Kehaya (1)

$520,500

Robert A. Sheets

375,000

J. Pieter Sikkel

375,000

Henry C. Babb, Jr.

314,000

J. Henry Denny

310,000




(1) Mr. Kehaya was named Chairman and Interim Chief Executive Officer effective
December 14, 2010.  In connection with Mr. Kehaya’s service as Interim Chief
Executive Officer, the Company has entered into a consulting agreement with
Meriturn Partners, LLC and Mr. Kehaya as a consultant and interim Chief
Executive Officer.  Mr. Kehaya is a partner with Meriturn.  Per the consulting
agreement, the Company has agreed to pay Meriturn $45,375 per month for Mr.
Kehaya’s services.



